Citation Nr: 0623698	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  96-48 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to the payment or reimbursement of unauthorized 
medical expenses incurred by the veteran while hospitalized 
at the Southwest Florida Regional Medical Center from 
September 21-26, 1995.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from decisions made by the Department of Veterans Affairs 
(VA) Medical Center (MC) in November 1995 to May 1996 to deny 
the payment of medical expenses the veteran incurred in 
September 1995.  The veteran perfected an appeal of those 
decisions.

His appeal was previously before the Board in February 1999, 
at which time the Board denied payment of the medical 
expenses.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court), which 
vacated the February 1999 decision and remanded the appeal to 
the Board in June 2002.  After undertaking additional 
development, in a March 2003 decision the Board again denied 
payment of the medical expenses.  The veteran also appealed 
the March 2003 decision to the Court.  In a December 2005 
decision the Court vacated the March 2003 decision and again 
remanded the appeal to the Board for further appellate 
consideration.


REMAND

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal without remanding the appeal to the 
agency of original jurisdiction (in this case, the VAMC).  
See 38 C.F.R. §§ 19.9, 20.1304 (2002).  In a decision issued 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated those 
regulations, to the extent that they allowed the Board to 
consider newly developed evidence in the first instance 
without waiver of the veteran's right to have that evidence 
first considered by the VAMC.  See Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1346-47 (Fed. Cir. 2003).  

Following the Court's June 2002 remand, the Board obtained a 
medical opinion from a VA cardiologist pertaining to the 
issue on appeal in accordance with the regulations then in 
effect.  In light of the Federal Circuit's invalidation of 
those regulations, the appeal is being remanded to give the 
VAMC the opportunity to consider the additional evidence in 
the first instance and to issue a supplemental statement of 
the case that incorporates that evidence.

Accordingly, the case is remanded for the following:

After undertaking any additional 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


